Citation Nr: 0400951	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  He has additional military service but is 
not seeking benefits based upon any other period of service.  
The appellant is the veteran's spouse and was appointed as 
his fiduciary following a January 1997 rating decision, which 
determined that the veteran was not competent to handle 
disbursement of funds.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

While seeking medical treatment from VA in March 2002 the 
veteran indicated that his alleged stressors include serving 
on river patrol boats and serving as a helicopter gunner in 
Vietnam.  In April 2002 the appellant reported to a VA 
psychologist that he served in combat.  He witnessed the 
deaths of friends but never killed anyone.  He saw dead 
children.  He had contact with dead bodies, including 
removing the decomposed corpse of a soldier from the water.  
Further, the veteran's service personnel records indicate 
that he participated in an "unnamed campaign" while 
assigned to the 124th Transport Company (TML SVC).  Because 
the RO did not attempt to corroborate the appellant's 
stressors with United States Armed Services Center for 
Research of Unit Records (USASCRUR) and has not provided the 
appellant with a current VA examination, further development 
is necessary.

Additionally, the veteran was awarded benefits as a result of 
an October 1997 determination by the Social Security 
Administration (SSA).  Records from the SSA are not contained 
in the claims folder.  The RO should arrange to obtain them 
on remand.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

Finally, the appellant has alleged that the veteran has been 
receiving psychiatric treatment from VA since 1970.  Records 
for treatment since October 1998 have been obtained; however, 
records of treatment of the appellant from VA medical centers 
(VAMCs) in Murfreesboro, Tennessee, and Nashville, Tennessee, 
for the period from 1970 to October 1998 have not been 
obtained.  The appellant's VA medical records must be 
obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2002).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on her part.):

1.  The RO should obtain VA records of 
psychiatric or psychological treatment of 
the veteran at the Nashville, Tennessee, 
and Murfreesboro, Tennessee, VAMCs from 
September 1970 to October 1998.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security benefits on behalf of the 
veteran as well as the medical records 
relied upon concerning that claim, which 
was granted in October 1997.

3.  The RO should request from the 
appellant a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which the 
veteran alleges he was exposed in 
service, including serving on river 
patrol boats, serving as a helicopter 
gunner, witnessing the deaths of friends, 
seeing dead children, and removing the 
decomposed corpse of a soldier from the 
water.  The appellant should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events as well as identifying information 
concerning any other individuals involved 
in the events, including their full 
names, ranks, units of assignment or any 
other identifying detail.

The appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
veteran's stressful events, and that the 
information must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  However, the Board 
notes that the veteran has disability 
resulting in memory impairment, and the 
appellant may be unable to get additional 
information from him.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran 
(based on the record now in existence) or 
appellant (if any information is obtained 
by her from the veteran).
     The following descriptions should be 
revised to reflect more accurately the 
veteran's report if further information 
is obtained.: (1) serving on river patrol 
boats, (2) serving as a helicopter 
gunner, (3) witnessing the deaths of 
friends, (4) seeing dead children, and 
(5) removing the decomposed corpse of a 
soldier from the water.  The USASCRUR is 
also requested to provide a description 
of the duties of a Cargo Handler 
(Specialty number 57H20) during an 
"unnamed campaign" which began in 
January 1970 while the veteran was 
assigned to the 124th Transport Company 
(TML SVC).  Provide USASCRUR with copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."

If the RO determines that the record 
establishes the existence of a stressor 
or stressors related to military service, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record and consider the 
decision of the United States Court of 
Appeals for Veterans Claims in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) 
(holding that the supporting evidence 
need only imply that the veteran was 
personally exposed to the stressor).

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the veteran for a VA 
initial PTSD examination to determine 
whether it is "at least as likely as 
not" that the appellant has PTSD or any 
other psychiatric disorder based on such 
stressor(s).  (The term "at least as 
likely as not" does not refer to medical 
possibility, but rather means that the 
evidence both in favor and against the 
examiner's conclusion is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the conclusion as to find 
against it.)  The claims folder should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

